                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MILOS LEUBNER,
                                                                                          Case No. 18-cv-05654-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER RE PLAINTIFF'S FILINGS
                                  10     COUNTY OF LAKE, et al.,                          Re: Dkt. Nos. 51, 52

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On August 7, 2019, this court ordered plaintiff to show cause why the action
                                  14   should not be dismissed for plaintiff’s failure to oppose defendants’ motion to dismiss.
                                  15   Dkt. 48 (the “OSC”). That same order warned plaintiff that any failure to respond to and
                                  16   comply with the OSC by August 16, 2019, would result in “dismissal of the action for
                                  17   failure to prosecute and to comply with a court order.” Id. Having received no response
                                  18   to that OSC, the court dismissed plaintiff’s action with prejudice on August 20, 2019,
                                  19   Dkt. 49, and entered a corresponding judgment the same day, Dkt. 50.
                                  20          On August 26, 2019, plaintiff filed two documents: (1) a response to defendants’
                                  21   motion to dismiss, Dkt. 51; and (2) a response to the OSC, Dkt. 52. As an initial matter,
                                  22   both of those documents are untimely filed—by over three weeks in the case of plaintiff’s
                                  23   response to the motion to dismiss and by ten days in the case of plaintiff’s response to
                                  24   the OSC. Perhaps more importantly, neither of those documents adequately explains
                                  25   why plaintiff failed to timely oppose defendants’ motion to dismiss or failed to timely
                                  26   respond to the OSC. Though plaintiff’s response to the OSC discusses the hardships
                                  27   plaintiff faces, those hardships are never specifically linked to either plaintiff’s failures to
                                  28   respond or even to the relevant time period within which plaintiff was required to file
                                  1    responsive documents.

                                  2            Moreover, as the court has already entered judgment in this action, the

                                  3    appropriate avenue of relief is Federal Rule of Civil Procedure 59(e). A Rule 59(e)

                                  4    motion is properly granted “if the district court (1) is presented with newly discovered

                                  5    evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if

                                  6    there is an intervening change in controlling law.” Dixon v. Wallowa County, 336 F.3d

                                  7    1013, 1022 (9th Cir. 2003) (internal quotation marks omitted). Based on plaintiff’s

                                  8    present filings, the court cannot find that plaintiff has satisfied any of those three bases

                                  9    for relief.

                                  10           Accordingly, the above-captioned case shall remain closed.

                                  11           IT IS SO ORDERED.

                                  12   Dated: August 28, 2019
Northern District of California
 United States District Court




                                  13
                                                                                     PHYLLIS J. HAMILTON
                                  14                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
